                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JAMES M. PERNA,                               Case No. 19-10001

              Plaintiff,                      SENIOR U.S. DISTRICT JUDGE
v.                                            ARTHUR J. TARNOW

HEALTH ONE CREDIT UNION, ET AL.,              U.S. MAGISTRATE JUDGE
                                              ANTHONY P. PATTI
              Defendants.

                                     /

     ORDER DENYING DEFENDANTS’ MOTION FOR RECONSIDERATION [15]

      Plaintiff, James Perna, brought this suit to enforce an arbitration award

against his former employer, Defendant Health One Credit Union (“HOCU”), and

the federal agency appointed as its conservator and receiver. The parties dispute

whether the proper Defendants are the National Credit Union Administration

(“NCUA”) and Health One Credit Union (“HOCU”), which were named by the

Plaintiff, or the National Credit Union Administration Board (“NCUA Board”),

which Defendants moved to replace the other two defendants. Specifically, on

January 2, 2019, the Defendants moved to replace HOCU and NCUA with the

NCUA Board “in its capacity as liquidating agency for Health One Credit Union.”

[Dkt. # 3].

      On April 2, 2019, the Court granted in part and denied in part Defendants’

motion. [Dkt. #14]. NCUA Board was joined as a party pursuant to FED. R. CIV. P.
21, but the Court found no basis to remove the parties already named in Plaintiff’s

Complaint. Defendants now move the Court to reconsider its holding and modify

its joinder of the NCUA Board to reflect its limited role in the lawsuit as

liquidating agent of HOCU. The Local Rules of the Eastern District of Michigan

provide that a motion for reconsideration must show that the court and the parties

were misled by a “palpable defect.” See L.R. 7.1(h)(3).

      Defendants argue that since the NCUA Board was joined only by its own

motion, it has the right to limit the capacity in which it is sued. They cite no

authority for this proposition. Further, limiting the capacity in which the NCUA

Board is sued is inappropriate at this stage of the litigation. 12 U.S.C. § 1787

provides that the NCUA Board shall act as a liquidating agent for a bankrupt or

insolvent federal credit union. The Federal Credit Union Act gives the NCUA

Board broad powers to dispense with credit union assets in its capacity as

liquidating agent. Nevertheless, in this case, there is ambiguity as to the NCUA

and/or the NCUA Board’s roles as Conservator as HOCU and then as Receiver as

HOCU, pursuant to Michigan state law. (See Dkt. # 14 pg. 6).

      The Court’s April 2, 2019 Order [14] discussed the NCUA Board’s role as

conservator and receiver, because those were the roles designated by Michigan’s

Department of Insurance and Financial Services and Ingham County Circuit Court.

(Id. at pg. 2, 6). Presumably the NCUA Board sees these state law roles (arising

                                     Page 2 of 3
from M.C.L. §§ 490.233 & 490.241) as part-and-parcel of its federal statutory role

as liquidating agent. Nevertheless, the interplay between these roles, and their

concomitant statutory powers and obligations, reaches the merits of the case.

      This suit, though still at an early stage, seems to turn on the power of one or

more of the three defendants to terminate Plaintiff and then resist a contractual

arbitration clause. Defendants have not shown a palpable defect with the Court’s

holding that the question of who possessed HOCU’s assets when, and how, is

better answered under a dispositive motion standard than a procedural joinder

motion. (Dkt. 14 pg. 8). The question is even less well-suited for a motion for

reconsideration, in which the non-movant is not permitted to respond.

      IT IS ORDERED that Defendants’ Motion for Reconsideration [15] is

DENIED.

      SO ORDERED.

                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: April 25, 2019                  Senior United States District Judge




                                      Page 3 of 3
